EXHIBIT 10.3  
 

 
 


 
EMPLOYEE MATTERS AGREEMENT
 
 
by and between
 
 
MURPHY OIL CORPORATION
 
 
and
 
 
MURPHY USA INC.
 
 
 
Dated as of August 30, 2013
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1
 
Definitions
 
Section 1.01.  Definitions
1
ARTICLE 2
General Allocation of Liabilities
   
Section 2.01.  Allocation of Liabilities Generally.
5
Section 2.02.  Method of Settlement
6
Section 2.03.  Further Assurances.
6
Section 2.04.  Assignment of Certain Rights; Non-Solicitation.
7
   
ARTICLE 3
Employees; Assumption and/or Adoption of Plans; Option Adjustments
   
Section 3.01.  Employees
8
Section 3.02.  Assumption by Murphy USA of Certain Plans
8
Section 3.03.  Adoption of Plans.
8
Section 3.04.  Murphy Oil Equity-Based Plan Retention; Option Adjustments; Bonus
Payments; Murphy Oil ESPP.
8
   
ARTICLE 4
Thrift, Supplemental and Retirement Plans
   
Section 4.01.  The Thrift Plan.
11
Section 4.02.  Supplemental Plan.
11
Section 4.03.  Retirement Plan Liabilities
12
   
ARTICLE 5
Health and Welfare Plans
   
Section 5.01.  Assumption of Health and Welfare Plan Liabilities; General
Provisions
12
Section 5.02.  Post-retirement Health and Retired Life Insurance Benefits
13
Section 5.03.  Effect of Change in Rates
13
Section 5.04.  COBRA and HIPPA.
13
Section 5.05.  Leave of Absence Programs and FMLA.
14
Section 5.06.  Murphy USA Workers’ Compensation Program.
14
Section 5.07.  Flexible Benefit Plans.
15
Section 5.08.  Application of Article 5 to the Murphy Oil Group
15

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
Indemnification
         
ARTICLE 7
 
General Provisions
     
Section 7.01.  Notices
16
Section 7.02.  Amendments; No Waivers
17
Section 7.03.  Successors and Assigns
17
Section 7.04.  Governing Law
17
Section 7.05.  Counterparts; Effectiveness
17
Section 7.06.  Entire Agreement; No Change in Control or Severance Event
17
Section 7.07.  Dispute Resolution
18
Section 7.08.  No Third Party Beneficiaries
18
Section 7.09.  Headings
18
Section 7.10.  Severability
18
Section 7.11.  Schedules
18
Section 7.12.  Cooperation and Coordination
18
Section 7.13.  Withholdings
18



 
ii

--------------------------------------------------------------------------------

 
 
EMPLOYEE MATTERS AGREEMENT
 
EMPLOYEE MATTERS AGREEMENT (the “Agreement”) dated as of August 30, 2013,
between Murphy Oil Corporation, a Delaware corporation (“Murphy Oil”) and Murphy
USA Inc., a Delaware corporation (“Murphy USA”).
 
W I T N E S S E T H :
 
WHEREAS, Murphy Oil has decided to distribute the common stock of Murphy USA to
the holders of Murphy Oil Common Stock, $1.00 par value, (the “Distribution”);
and
 
WHEREAS, in furtherance of the foregoing, Murphy Oil and Murphy USA have entered
into the Distribution Agreement (as defined below) and certain other agreements
that will govern certain matters relating to the Distribution and the
relationship of Murphy Oil and Murphy USA and their respective Subsidiaries
following the Distribution; and
 
WHEREAS, pursuant to the Distribution Agreement, Murphy Oil and Murphy USA have
agreed to enter into this Agreement for the purpose of allocating between them
assets, liabilities, and responsibilities with respect to certain employee
compensation and benefit plans and programs;
 
WHEREAS, Murphy Oil and Murphy USA have agreed that, except as otherwise
specifically provided herein, the general approach and philosophy underlying
this agreement is to allocate assets, liabilities and responsibilities between
Murphy Oil and Murphy USA on the basis of the employment relationships in effect
at the time of the Distribution;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Distribution Agreement, the parties agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions.  (a) The following terms, as used herein, shall have
the meanings set forth below, provided, however, that capitalized terms used and
not defined herein shall have the meanings set forth in the Distribution
Agreement:
 
“Applicable Law” shall have the meaning set forth in the Distribution Agreement.
 
“Close of the Distribution Date” means 11:59:59 P.M., Eastern Standard Time or
Eastern Daylight Time (whichever shall then be in effect), on the Distribution
Date.
 
“Code” shall have the meaning set forth in the Distribution Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code § 4980B and ERISA §§ 601 through 608.
 
“Distribution” has the meaning set forth in the recitals to this Agreement.
 
“Distribution Agreement” means the Separation and Distribution Agreement by and
between Murphy Oil Corporation and Murphy USA Inc., dated as of August 30, 2013,
2013, to which this Agreement is Exhibit A.
 
“Distribution Date” shall have the meaning set forth in the Distribution
Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor federal labor or employment law. Reference to a specific ERISA
provision also includes any proposed, temporary, or final regulation in force
under that provision.
 
“FMLA” means the Family Leave and Medical Act of 1993, as amended.
 
“Immediately after the Distribution Date” means 12:00 A.M., Eastern Standard
Time or Eastern Daylight Time (whichever shall then be in effect), on the day
after the Distribution Date.
 
“Liabilities” shall have the meaning set forth in the Distribution Agreement.
 
“Murphy Oil Business” shall have the meaning set forth in the Distribution
Agreement.
 
“Murphy Oil Common Stock” shall have the meaning set forth in the Distribution
Agreement.
 
“Murphy Oil Employee” means each Person who, on the Distribution Date (a) is
actively employed in the Murphy Oil Business and who is listed on the payroll
records of any member of the Murphy Oil Group, (b) is on short-term disability
leave, authorized leave of absence, military service or lay-off with recall
rights and who was last actively employed in the Murphy Oil Business by any
member of the Murphy Oil Group, (c) is an inactive or former employee and who
was last actively employed in the Murphy Oil Business by any member of the
Murphy Oil Group, including any former employee who has been on long-term
disability leave or unauthorized leave of absence or who has terminated his or
her employment, retired or died on or before the Distribution Date, and, in each
case, their respective beneficiaries and dependents or (d) is an individual set
forth on Schedule 1.01(a).  Murphy Oil Employees shall not include the
individuals set forth on Schedule 1.01(b).
 
“Murphy Oil Equity-Based Plans” means the Murphy Oil Corporation 1992 Stock
Incentive Plan, 2007 Long-Term Incentive Plan, 2012 Long-Term Incentive Plan,
2003 Stock Plan for Non-Employee Directors, 2008 Stock Plan for Non-Employee
Directors and the 2013 Stock Plan for Non-Employee Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
“Murphy Oil ERISA Affiliate” means any entity that, together with Murphy Oil and
after giving effect to the Distribution, would be treated as a single employer
under Section 414(b) or (c) of the Code without regard to Sections 4069 and
4212(c) of ERISA.
 
“Murphy Oil ESPP” means the Murphy Oil Corporation Employee Stock Purchase Plan.
 
“Murphy Oil Group” shall have the meaning set forth in the Distribution
Agreement.
 
“Murphy Oil Plans”: means the Murphy Oil Basic Life and Accidental Death and
Dismemberment Plan (excluding retired life classes), the Murphy Oil Supplemental
Life Plan, the Murphy Oil Occupational Life Plan, the Murphy Oil Business Travel
Policy, the Murphy Oil Long Term Disability Plan, the Murphy Oil HCSAP, the
Murphy Oil DCSAP, the Murphy Oil Medical Plan, the Murphy Oil Dental Plan, the
Murphy Oil Vision Plan, the Thrift Plan, the Supplemental Plan, the Murphy Oil
Vacation Policy for Corporate Employees, the Murphy Oil Service Awards Program,
the Murphy Oil Employee Assistance Policy, the Murphy Oil Education Assistance
Policy, and the Murphy Oil Occupational and Non-Occupational Illness Policy.
 
“Murphy USA Business” shall have the meaning set forth in the Distribution
Agreement.
 
“Murphy USA Employee” means each Person who, on the Distribution Date, is or has
at any time been employed in the Murphy USA Business who is not a Murphy Oil
Employee.
 
“Murphy USA ERISA Affiliate” means any entity that, together with Murphy USA and
after giving effect to the Distribution, would be treated as a single employer
under Section 414(b) or (c) of the Code without regard to Sections 4069 and
4212(c) of ERISA.
 
“Murphy USA Group” shall have the meaning set forth in the Distribution
Agreement.
 
“New Murphy USA Plans” means new, duplicate or mirror plans, policies or
programs, as applicable, adopted or to be adopted by Murphy USA that correspond
to the Murphy Oil Plans, with such changes therein as are necessary or
appropriate to effectuate the terms of this Agreement.
 
“Profit Sharing Plan” means the Profit Sharing Plan for Employees of Murphy Oil
Corporation.
 
“Retirement Plan” means the Retirement Plan for Employees of Murphy Oil
Corporation.
 
“Specified Murphy Oil Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants including, without limitation
covenants relating to non-disclosure, non-solicitation, non-competition,
confidentiality or trade
 
 
3

--------------------------------------------------------------------------------

 
 
secrets, applicable or related, in whole or in part, to the Murphy Oil Business
that are provided for, contained or set forth in the Murphy Oil Equity-Based
Plans or any stock option or other award agreement issued thereunder, or
pursuant to any non-competition, consulting, employment, termination, separation
or severance agreement or arrangement with any Murphy USA Employee or Murphy Oil
Employee and to which any member of the Murphy USA Group or the Murphy Oil Group
is a party.
 
“Specified Murphy USA Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants including, without limitation
covenants relating to non-disclosure, non-solicitation, non-competition,
confidentiality or trade secrets, applicable or related, in whole or in part, to
the Murphy USA Business that are provided for, contained or set forth in the
Murphy Oil Equity-Based Plans or any stock option or other award agreement
issued thereunder, or pursuant to any non-competition, consulting, employment,
termination, separation or severance agreement or arrangement with any Murphy
USA Employee or Murphy Oil Employee and to which any member of the Murphy USA
Group or Murphy Oil Group is a party.
 
“Supplemental Plan” means the Murphy Oil Corporation Supplemental Executive
Retirement Plan.
 
“Tax Matters Agreement” shall have the meaning set forth in the Distribution
Agreement.
 
“Thrift Plan” means the Thrift Plan for Employees of Murphy Oil Corporation.
 
(b)           Each of the following terms is defined in the Section set forth
opposite such term:
 
TERMS
SECTION
   
Employee Withholding Documents
7.13
Murphy Oil Retained Liabilities
2.01
Murphy Oil Bonus Liabilities
3.04
Murphy Oil DCSAP
5.07
Murphy Oil HCSAP
5.07
Murphy Oil Health and Welfare Liabilities
5.01
Murphy Oil Health and Welfare Plans
5.01
Murphy Oil 2012 AIP
3.04
Murphy Oil Retained Liabilities
2.01
Murphy Oil WCP Liabilities
5.06
Murphy USA Assumed Plans
3.02
Murphy USA Assumed Liabilities
2.01
Murphy USA DC Plan
4.01
Murphy USA DC Plan Liabilities
4.01
Murphy USA Health and Welfare Liabilities
5.01
Murphy USA Assumed Liabilities
2.01
Murphy USA Supplemental Plan Liabilities
4.02
Murphy USA WCP Liabilities
5.06

 
 
4

--------------------------------------------------------------------------------

 
 
TERMS
SECTION
   
New Murphy USA Health and Welfare Plans
5.01
PUs
3.04
Retained Murphy Oil Retiree Health
  and Life Liabilities
5.02
Retained Retiree Health and Life Liabilities
5.02
Retained Supplemental Plan Liabilities
4.02
Retained Thrift Plan Liabilities
4.01
RSUs
3.04
RSUCs
3.04
Standard Procedure
7.13

 
ARTICLE 2
General Allocation of Liabilities
 
Section 2.01.  Allocation of Liabilities Generally.
 
(a) Subject to the terms and conditions of this Agreement, effective as of the
Close of the Distribution Date, Murphy Oil hereby assumes and agrees to pay when
due, honor and discharge, the following Liabilities, whether incurred before, on
or after the Distribution Date (“Murphy Oil Retained Liabilities”):
 
(i) all Liabilities arising under any employment, separation or retirement
agreement or arrangement to the extent applicable to any Murphy Oil Employee;
 
(ii) the Murphy Oil Bonus Liabilities, Murphy Oil Deferred Compensation
Liabilities, Murphy Oil WCP Liabilities, Retained Retiree Health and Life
Liabilities, Murphy Oil Health and Welfare Liabilities, Retained Supplemental
Plan Liabilities, Retained Thrift Plan Liabilities and all Liabilities arising
under the Murphy Oil Equity-Based Plans, the Murphy Oil ESPP and the Retirement
Plan;
 
(iii) all Liabilities arising under any other employee benefit plan or
arrangement sponsored or maintained at any time after the Distribution Date by
any of the Murphy Oil Companies to the extent applicable to any member of the
Murphy Oil Group;
 
(iv) all Liabilities arising under any federal, state, local or foreign law,
order or regulation (including, without limitation, ERISA and the Code) to the
extent they relate to participation by any Murphy Oil Employee in any employee
benefit plan sponsored or maintained by any member of the Murphy Oil Group,
whether relating to events occurring on, prior to or after the Close of the
Distribution Date or arising by reason of the transactions contemplated by this
Agreement or otherwise;
 
 
5

--------------------------------------------------------------------------------

 
 
(v) all statutory Liabilities to any Murphy Oil Employee, which arise, directly
or indirectly, by reason of the transactions contemplated by this Agreement; and
 
(vi) all other Liabilities attributable to actions specified to be taken by
Murphy Oil under this Agreement.
 
(b) Subject to the terms and conditions of this Agreement, effective as of
Immediately after the Distribution Date, Murphy USA hereby assumes and agrees to
pay when due, honor and discharge, the following Liabilities, whether incurred
before, on or after the Distribution Date (“Murphy USA Assumed Liabilities”):
 
(i) all Liabilities arising under any employment, separation or retirement
agreement or arrangement to the extent applicable to any Murphy USA Employee;
 
(ii) the New Murphy USA Plans, the Murphy USA Assumed Plans, Murphy USA Bonus
Liabilities, Murphy USA DC Plan Liabilities, Murphy USA Health and Welfare
Liabilities, Murphy USA Supplemental Plan Liabilities and the Murphy USA WCP
Liabilities;
 
(iii) all Liabilities arising under any other employee benefit plan or
arrangement sponsored or maintained at any time after the Distribution Date by
any member of the Murphy USA Group;
 
(iv) all Liabilities arising under any federal, state, local or foreign law,
order or regulation (including, without limitation, ERISA and the Code) to the
extent they relate to participation by any Murphy USA Employee in any New Murphy
USA Plan or other employee benefit plan sponsored or maintained by any member of
the Murphy USA Group, relating to events occurring on or after the time
Immediately after the Distribution Date;
 
(v) all statutory Liabilities to any Murphy USA Employee which arises, directly
or indirectly, by reason of the transactions contemplated by this Agreement; and
 
(vi) all other Liabilities attributable to actions specified to be taken by
Murphy USA under this Agreement.
 
Section 2.02.  Method of Settlement.  Notwithstanding anything herein to the
contrary but except as set forth in Schedule 2.02, to the extent possible any
transfer or assumption of Liabilities pursuant to this Article 2 shall be
effected, prior to the Distribution Date or as soon thereafter as is reasonably
practicable, through a corresponding adjustment in the relevant intercompany
account balances of the parties hereto.
 
Section 2.03.  Further Assurances.
 
 
6

--------------------------------------------------------------------------------

 
 
(a) On and after the date hereof, Murphy USA will, at the reasonable request of
Murphy Oil, execute, acknowledge and deliver all such endorsements, assurances,
consents, assignments, transfers, conveyances, powers of attorney and other
instruments and documents, and take such other actions necessary (i) to assign,
transfer, convey and deliver to Murphy Oil, acting in its fiduciary capacity,
all the assets to be transferred to Murphy Oil pursuant to this Agreement and
(ii) to assist Murphy Oil in obtaining the consent and approval of all
Governmental Authorities and other Persons required to be obtained by Murphy Oil
to effect the transfer thereof and the assumption of the Murphy Oil Retained
Liabilities by Murphy Oil or otherwise appropriate to carry out the transactions
contemplated hereby.
 
(b) On and after the date hereof, Murphy Oil will, at the reasonable request of
Murphy USA, execute, acknowledge and deliver all such endorsements, assurances,
consents, assignments, transfers, conveyances, powers of attorney and other
instruments and documents, and take such other actions necessary (i) to assign,
transfer, convey and deliver to Murphy USA, acting in its fiduciary capacity,
all the assets to be transferred to Murphy USA pursuant to this Agreement, and
(ii) to assist Murphy USA in obtaining the consent and approval of all
Governmental Authorities and other Persons required to be obtained by Murphy USA
to effect the transfer thereof and the assumption of the Murphy USA Assumed
Liabilities by Murphy USA or otherwise appropriate to carry out the transactions
contemplated hereby.
 
Section 2.04.  Assignment of Certain Rights; Non-Solicitation.
 
(a) To the extent permitted by applicable law, Murphy Oil hereby assigns, to the
maximum extent possible, on behalf of itself and the Murphy Oil Group, the
Specified Murphy USA Rights, to Murphy USA and Murphy Oil shall take such
actions to effect such assignment pursuant to Section 2.03(b) as Murphy USA may
reasonably request.
 
(b) To the extent permitted by applicable law, Murphy USA hereby assigns, to the
maximum extent possible, on behalf of itself and the Murphy USA Group, the
Specified Murphy Oil Rights, to Murphy Oil and Murphy USA shall take such
actions to effect such assignment pursuant to Section 2.03(a) as Murphy Oil may
reasonably request.
 
(c) Murphy Oil and Murphy USA agree that neither party shall, without the prior
written approval of the other, directly or indirectly for 12 months after the
Distribution Date, solicit any employee of the other party to terminate his or
her relationship with any member of the Murphy USA Group or Murphy Oil Group,
respectively, provided that the foregoing shall not apply to (i) the use of an
independent employment agency (so long as the agency was not directed to solicit
such person) or (ii) as a result of the use of a general solicitation (such as
an advertisement) not specifically directed to employees of the other party.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 3
Employees; Assumption and/or Adoption of Plans; Option Adjustments
 
Section 3.01.  Employees.  No provision of this Agreement shall require Murphy
Oil or Murphy USA or any of their respective Subsidiaries to continue the
employment of any of their respective employees following the Distribution Date.
 
Section 3.02.  Assumption by Murphy USA of Certain Plans.  Effective as of the
Close of the Distribution Date, Murphy USA hereby assumes responsibility for and
becomes the sponsor of, and Murphy Oil or the relevant Murphy Oil Subsidiary
hereby ceases, except as otherwise provided herein, to be responsible for, or be
the sponsor of, and ceases to be a “participating employer” in or to otherwise
have any Liability in respect of, the Group Insurance Plan for Retail Store
Managers of Murphy Oil USA, Inc., Murphy USA Inc., Limited Liability Plan, the
Profit Sharing Plan and any vacation credited under the Vacation Policy for
Retail Marketing Assistant Store Managers and Cashiers (Policy 05-01-08A)
(collectively, “Murphy USA Assumed Plans”).  Murphy Oil and Murphy USA agree to
cooperate and take all reasonable actions necessary or appropriate to cause a
change in the sponsor of any Murphy USA Assumed Plan or in the title thereof.
 
Section 3.03.  Adoption of Plans.
 
(a) Effective as of not later than Immediately after the Distribution Date,
Murphy USA or a Murphy USA Affiliate shall adopt, or cause to be adopted, the
New Murphy USA Plans, provided that nothing shall prevent Murphy USA from
terminating or amending such plans except to the extent precluded by Applicable
Law, as would result in the loss of grandfathered status under the Patient
Protection and Affordable Care Act or as otherwise provided herein.
 
(b) The New Murphy USA Plans shall be, with respect to all Murphy USA Employees,
in all respects the successors in interest to any corresponding Murphy Oil
Plans.  With respect to Murphy USA Employees, each New Murphy USA Plan and any
other benefit plan, arrangement or policy applicable after the Distribution Date
for Murphy USA Employees shall provide that all service, compensation, and other
benefit-affecting determinations, as of the Close of the Distribution Date, that
were otherwise recognized under the corresponding Murphy Oil Plan (for periods
ending on the Distribution Date) shall, as of Immediately after the Distribution
Date, receive full recognition and credit to the extent the recognition or
credit can validly be taken into account under the New Murphy USA Plan to the
same extent as if those items occurred under the Murphy Oil Plans, except to the
extent that duplication of benefits would result.  Murphy Oil shall provide
appropriate data to Murphy USA about such past service.
 
Section 3.04.  Murphy Oil Equity-Based Plan Retention; Option Adjustments; Bonus
Payments; Murphy Oil ESPP.
 
(a) In connection with the Distribution, Murphy Oil shall retain the Murphy Oil
Equity-Based Plans and shall cause such actions to be taken under such Plans as
are
 
 
8

--------------------------------------------------------------------------------

 
 
necessary or appropriate to reflect the Distribution as provided in this Section
3.04 (a) and (b).
 
(i) In connection with the Distribution and effective as of the Distribution
Date, all outstanding vested options to purchase shares of Murphy Oil Common
Stock, whether held by a current or a former Murphy Oil Employee, a current or a
former Murphy USA Employee or a current or former non-employee director of
Murphy Oil will be adjusted pursuant to the terms of the applicable Murphy Oil
Equity-Based Plan and Applicable Law to preserve the intrinsic value of each
original option grant and the ratio of the exercise price to the fair market
value of Murphy Oil Common Stock on the Distribution Date.  Such adjusted
options held by Murphy USA Employees will be exercisable until the earlier of
two years from the Distribution Date or the stated expiration date of the grant.
 
(ii) In connection with the Distribution and effective as of the Distribution
Date, any outstanding unvested options to purchase Murphy Oil Common Stock which
are held by Murphy Oil Employees will be adjusted as described in Section 3.04
(a)(i).  Murphy USA will replace any outstanding unvested options to purchase
shares of Murphy Oil Common Stock which are held by Murphy USA Employees
Immediately after the Distribution Date with long-term incentive awards of
generally equivalent value under one or more long-term incentive plans to be
adopted by Murphy USA.
 
(iii) In connection with the Distribution and effective as of the Distribution
Date, any outstanding unvested stock appreciation rights related to Murphy Oil
Common Stock which are held by Murphy Oil Employees will be adjusted as
described in Section 3.04 (a)(i).  Murphy USA will replace any outstanding
unvested stock appreciation rights related to Murphy Oil Common Stock which are
held by Murphy USA Employees Immediately after the Distribution Date with
long-term incentive awards of generally equivalent value under one or more
long-term incentive plans to be adopted by Murphy USA.
 
(iv) In connection with the Distribution and effective as of the Distribution
Date, similar adjustments as provided in Section 3.04(a)(i) will be made to the
Murphy Oil non-employee director restricted stock unit awards granted under the
applicable Murphy Oil Equity-Based Plan.
 
(v) In connection with the Distribution and effective as of the Distribution
Date, phantom stock units granted under the applicable Murphy Oil Equity-Based
Plan and held by Murphy Oil Employees will be adjusted as described in Section
3.04(a)(i).
 
(vi) In connection with the Distribution and effective as of the Distribution
Date, restricted stock units (“RSUs”) whether held by a current or a former
Murphy Oil Employee or a current or a former Murphy USA Employee will be
adjusted pursuant to the terms of the applicable Murphy Oil Equity-Based Plan
and Applicable Law to preserve the intrinsic value of each original grant on the
Distribution Date.  RSUs that are held by Murphy USA Employees will be prorated
based on the extent to which the applicable performance goals are attained as of
 
 
9

--------------------------------------------------------------------------------

 
 
the Distribution Date, if at all, and will be paid out by Murphy Oil based on
the number of months in the performance period ending on the Distribution Date
divided by 36.  Murphy USA will replace the balance of the RSUs with long-term
incentive awards of generally equivalent value under one or more long-term
incentive plans to be adopted by Murphy USA.
 
(vii) In connection with the Distribution and effective as of the Distribution
Date, cash-based restricted stock units (“RSUCs”) granted under the applicable
Murphy Oil Equity-Based Plan whether held by a current or a former Murphy Oil
Employee or a current or a former Murphy USA Employee will be adjusted pursuant
to the terms of the applicable Murphy Oil Equity-Based Plan and Applicable Law
to preserve the intrinsic value of each original grant on the Distribution
Date.  RSUCs that are held by Murphy USA Employees will be prorated based on the
extent to which the applicable performance goals are attained as of Distribution
Date, if at all, and will be paid out by Murphy Oil based on the number of
months in the performance period ending on the Distribution Date divided by
36.  Murphy USA will replace the balance of the RSUCs with long-term incentive
awards of generally equivalent value under one or more long-term incentive plans
to be adopted by Murphy USA.
 
(viii) In connection with the Distribution and effective as of the Distribution
Date, cash based performance units (“PUs”) granted under the applicable Murphy
Oil Equity-Based Plan that are held by Murphy USA Employees will be prorated
based on the extent to which the applicable performance goals are attained as of
Distribution Date, if at all, and will be paid out by Murphy Oil based on the
number of months in the performance period ending on the Distribution Date
divided by 36.  Murphy USA agrees to replace the balance of the PUs with
long-term incentive awards of equivalent value under one or more long-term
incentive plans to be adopted by Murphy USA.
 
(b) Murphy Oil hereby retains (i)  Liability for all annual bonus payments to
Murphy Oil Employees under the Murphy Oil Corporation 2012 Annual Incentive Plan
(the “Murphy Oil 2012 AIP”) and (ii)  Liability for all 2013 calendar year bonus
payments under the Murphy Oil 2012 AIP to Murphy USA Employees as determined
pursuant to the Murphy 2012 AIP and the applicable award agreement (all such
Liabilities, the “Murphy Oil Bonus Liabilities”).
 
(c) The rights of, and continued participation in, if any, of Murphy Oil
Employees and Murphy USA Employees under the Murphy Oil ESPP will be determined
pursuant to the terms thereof.  For the avoidance of doubt, Murphy USA will not
be under any obligation to replicate the Murphy Oil ESPP or to provide a similar
benefit.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 4
Thrift, Supplemental and Retirement Plans
 
Section 4.01.  The Thrift Plan.
 
(a) Murphy Oil shall retain all Liabilities and obligations in respect of
benefits accrued by each Murphy Oil Employee under the Thrift Plan.
 
(b) Effective as of not later than Immediately after the Distribution Date,
Murphy USA or a Murphy USA ERISA Affiliate shall adopt a savings plan for the
benefit of Murphy USA Employees that is substantially similar to the Thrift Plan
and is intended to qualify under Section 401(a) of the Code (the “Murphy USA DC
Plan”).  Not later than the end of the calendar year in which the Distribution
Date occurs or as soon thereafter as is reasonably practicable, (1) Murphy Oil
shall cause the Thrift Plan accounts of all Murphy USA Employees which are held
by the Thrift Plan’s related trust to be transferred to the Murphy USA DC Plan
and its related trust, and Murphy USA shall cause those transferred accounts,
all of which shall be 100% vested as of the Distribution Date, to be accepted by
the Murphy USA DC Plan and its related trust and (2) the Murphy USA DC Plan
shall assume and be solely responsible for Liabilities only with respect to
transferred accounts of such Murphy USA Employees (all such assumed liabilities,
“Murphy USA DC Plan Liabilities”).  Such transfer shall be in-kind, including
loans, to the maximum extent practicable and shall not favor participants who
are Murphy Oil Employees over participants who are Murphy USA Employees.  Any
Murphy USA DC Plan fund relating to Murphy Oil Common Stock shall be
administered so as to permit transfers out of, but not additions to, such fund.
 
(c) After the Distribution Date, Murphy Oil shall retain all assets and
Liabilities under the Thrift Plan except as otherwise provided in Section
4.01(b) (“Retained Thrift Plan Liabilities”).
 
Section 4.02.  Supplemental Plan.
 
(a) (i) Effective as of Immediately after the Distribution Date, all Liabilities
accrued on the books and records of any member of the Murphy Oil Group or any
member of the Murphy USA Group with respect to the Supplemental Plan to the
extent applicable to any Murphy USA Employee, and assets allocable to such
Liabilities, if any, shall be transferred to and assumed by Murphy USA, or
retained by Murphy USA as the case may be, (“Murphy USA Supplemental Plan
Liabilities”) under the New Murphy USA Plan that corresponds to the Supplemental
Plan.
 
  (ii) All other Liabilities under the Supplemental Plan, and all related
assets, if any, are hereby transferred to and assumed or otherwise retained by
Murphy Oil (“Retained Supplemental Plan Liabilities”).
 
(b) Murphy USA and Murphy Oil shall cooperate to ensure that no deferred
compensation amount is distributed prematurely in respect of any Murphy Oil
Employee or Murphy USA Employee.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.03.  Retirement Plan Liabilities.  Murphy Oil shall retain and remain
responsible for all assets and Liabilities under the Retirement Plan accrued in
respect of Murphy Oil Employees and Murphy USA Employees pursuant to the terms
of the Retirement Plan.  For the avoidance of doubt, no Murphy USA Employee
shall accrue any benefit after the Distribution Date under the Retirement Plan.
 
 
ARTICLE 5
Health and Welfare Plans
 
Section 5.01.  Assumption of Health and Welfare Plan Liabilities; General
Provisions.
 
(a) Effective as of Immediately after the Distribution Date and except to the
extent provided in this Article 5, all Liabilities relating to claims incurred
prior to, on or after the Distribution Date by each Murphy USA Employee under
the “Murphy Oil Health and Welfare Plans” (designated as such on Schedule
5.01(a) hereto) shall cease to be Liabilities of the Murphy Oil Health and
Welfare Plans and shall be transferred to and assumed by Murphy USA as of
Immediately after the Distribution Date (“Murphy USA Health and Welfare
Liabilities”) under the New Murphy USA Plans that correspond to the Murphy Oil
Health and Welfare Plans (the “New Murphy USA Health and Welfare
Plans”).  Murphy Oil shall retain all other Liabilities under the Murphy Oil
Health and Welfare Plans (“Murphy Oil Health and Welfare Liabilities”).
 
(b) Murphy USA shall cause the New Murphy USA Health and Welfare Plans to
recognize and maintain all coverage and contribution elections made by Murphy
USA Employees under the Murphy Oil Health and Welfare Plans as of the
Distribution Date and apply such elections under the New Murphy USA Health and
Welfare Plans for the remainder of the period or periods for which such
elections are by their terms applicable. The transfer or other movement of
employment from Murphy Oil to Murphy USA at any time before the Close of the
Distribution Date shall neither constitute nor be treated as a “status change”
under the New Murphy USA Health and Welfare Plans or the Murphy Oil Health and
Welfare Plans.
 
(c) Murphy USA shall cause the New Murphy USA Health and Welfare Plans to
recognize and give credit for all amounts applied to deductibles, out-of-pocket
maximums, and other applicable benefit coverage limits with respect to which
such expenses have been incurred by Murphy USA Employees under the Murphy Oil
Health and Welfare Plans for the remainder of the year in which the Distribution
Date occurs to the extent recognized under the comparable Murphy Oil Health and
Welfare Plans.
 
(d) Murphy USA shall provide coverage to Murphy USA Employees under the New
Murphy USA Health and Welfare Plans without the need to undergo a physical
examination or otherwise provide evidence of insurability to the extent provided
under the comparable Murphy Oil Health and Welfare Plans.
 
(e) Murphy USA shall cause the New Murphy USA Health and Welfare Plans to
recognize and credit all service of each Murphy USA Employee recognized by the
 
 
12

--------------------------------------------------------------------------------

 
 
corresponding Murphy Oil Health and Welfare Plans before the Close of the
Distribution Date for all purposes, including, but not limited to, severance,
disability, vacation and paid time off.  On or as soon as reasonably practicable
after the Distribution Date, Murphy Oil shall deliver to Murphy USA a schedule
setting forth the accrued and unused vacation and paid time off for each Murphy
USA Employee as of the Distribution Date, and Murphy USA shall assume and be
responsible for all Liabilities therefor which, for the avoidance of doubt,
shall be included in Murphy USA Health and Welfare Liabilities.
 
(f) Education or tuition reimbursement liabilities shall be the responsibility
of the employer of the tuition reimbursement program participant at the time the
education or tuition reimbursement request is formally submitted by the program
participant in accordance with the terms and conditions of such program.
 
Section 5.02.  Post-retirement Health and Retired Life Insurance
Benefits.  Murphy Oil shall be responsible for providing to Murphy USA Employees
who are eligible to receive post-retirement medical or retired life insurance
coverage under the Murphy Oil Health and Welfare Plans and retire prior to the
Close of the Distribution Date and to all Murphy Oil Employees such coverage
under the Murphy Oil Health and Welfare Plans (“Retained Retiree Health and Life
Liabilities”), in each case pursuant to the terms of the applicable Murphy Oil
Health and Welfare Plans.  Nothing shall prevent (i) Murphy Oil from amending or
terminating such plans or (ii) notwithstanding Section 2.04(c) hereof, Murphy
USA from actively employing any retired Murphy Oil Employees.
 
Section 5.03.  Effect of Change in Rates.  Murphy USA and Murphy Oil shall use
their reasonable efforts to cause each of the insurance companies, HMOs,
point-of-service vendors and third-party administrators providing services and
benefits under the New Murphy USA Health and Welfare Plans and the Murphy Oil
Health and Welfare Plans to maintain the premium and/or administrative rates
based on the aggregate number of participants in both the New Murphy USA Health
and Welfare Plans and the Murphy Oil Health and Welfare Plans through the
expiration of the financial fee or rate guarantees in effect as of the Close of
the Distribution Date under the respective contracts, policies, and agreements
separately rated or adjusted for the demographics, experience or other relevant
factors related to the covered participants of Murphy USA and Murphy Oil,
respectively.  To the extent they are not successful in such efforts, Murphy USA
and Murphy Oil shall each bear the revised premium or administrative rates
attributable to the individuals covered by their respective health and welfare
plans.
 
Section 5.04.  COBRA and HIPPA.
 
(a) Murphy Oil shall be solely responsible for administering compliance with the
health care continuation coverage requirements of COBRA and the Murphy Oil
Health and Welfare Plans (i) with respect to Murphy Oil Employees and, (ii) with
respect to Murphy USA Employees and their dependents who incur a COBRA
qualifying event other than under a Murphy USA Assumed Plan prior to the
Distribution Date.
 
(b) Effective as of Immediately after the Distribution Date, Murphy USA shall
solely be responsible for administering compliance with the health care
continuation
 
 
13

--------------------------------------------------------------------------------

 
 
coverage requirements of COBRA and the New Murphy USA Health and Welfare plans
with respect to Murphy USA Employees and their dependents who incur a COBRA
qualifying event (i) under a Murphy USA Assumed Plan prior to the Distribution
Date, and (ii) in all cases on or after the Distribution Date.
 
(c) For periods before the Distribution Date, Murphy Oil shall be responsible
for administering compliance with the portability requirements under the Health
Insurance Portability and Accountability Act of 1996 with respect to Murphy USA
Employees and beginning not later than Immediately after the Distribution Date
Murphy USA shall be responsible for filing all necessary employee change notices
with respect to in accordance with applicable Murphy Oil policies and
procedures.  Effective as of Immediately after the Distribution Date, Murphy Oil
shall be solely responsible for administering compliance with such health care
continuation coverage and portability requirements with respect to Murphy Oil
Employees, and Murphy USA shall be solely responsible for administering
compliance with such requirements with respect to Murphy USA Employees.
 
Section 5.05.  Leave of Absence Programs and FMLA.
 
(a) Murphy USA shall be responsible for administering compliance with the Murphy
USA leave of absence programs and FMLA with respect to Murphy USA Employees.
 
(b) Effective as of Immediately after the Distribution Date: (i) Murphy USA
shall adopt, and shall cause each member of the Murphy USA Group to adopt, leave
of absence programs; (ii) Murphy USA shall honor, and shall cause each member of
the Murphy USA Group to honor, all terms and conditions of leaves of absence
which have been granted to any Murphy USA Employee under a Murphy Oil leave of
absence program or FMLA before the Distribution Date, including such leaves that
are to commence after the Distribution Date; (iii) Murphy Oil and each member of
the Murphy Oil Group shall be solely responsible for administering leaves of
absence and compliance with FMLA with respect to their employees; and (iv)
Murphy USA and each member of the Murphy USA Group shall recognize all periods
of service of each Murphy USA Employee with the Murphy Oil Group to the extent
such service is recognized by Murphy Oil for the purpose of eligibility for
leave entitlement under the Murphy Oil leave of absence programs and FMLA.
 
(c) As soon as administratively possible and not later than the Close of the
Distribution Date, Murphy Oil shall provide to Murphy USA copies of all records
pertaining to the Murphy Oil leave of absence programs and FMLA with respect to
all Murphy USA Employees to the extent such records have not been provided
previously to Murphy USA or a member of the Murphy USA Group.
 
Section 5.06.  Murphy USA Workers’ Compensation Program.
 
(a) (i)  Effective as of Immediately after the Distribution Date, Murphy USA
shall assume, retain and be responsible for all workers’ compensation
Liabilities relating to Murphy USA Employees (the “Murphy USA WCP Liabilities”).
 
 
14

--------------------------------------------------------------------------------

 
 
      (ii) Effective as of Immediately after the Distribution Date, Murphy Oil
shall assume, retain and be responsible for all workers compensation Liabilities
relating to Murphy Oil Employees (“Murphy Oil WCP Liabilities”).
 
      (iii) For the avoidance of doubt, workers’ compensation Liabilities in
respect of any current or former employee shall be the responsibility of such
employee’s employer on the Distribution Date or, in the case of former
employees, any such former employee’s last employer prior to the Distribution
Date.
 
(b) Murphy Oil and Murphy USA shall cooperate with respect to the issuance of
new, or transfer of, existing workers’ compensation policies and licenses.
 
Section 5.07.  Flexible Benefit Plans.
 
(a) To the extent any Murphy USA Employee contributed to an account under the
Murphy Oil Health Care Spending Account Plan (“Murphy Oil HCSAP”) during the
calendar year that includes the Distribution Date, effective as of Immediately
after the Distribution Date Murphy Oil shall transfer to the corresponding New
Murphy USA Health and Welfare Plan the account balances of such Murphy USA
Employees for such calendar year under the Murphy Oil HCSAP, regardless of
whether the account balance is positive or negative.
 
(b) To the extent any Murphy USA Employee contributed to the Murphy Oil
Dependent Care Spending Account Plan (“Murphy Oil DCSAP”) during the calendar
year that includes the Distribution Date, effective as of Immediately after the
Distribution Date, Murphy Oil shall transfer to the corresponding New Murphy USA
Health and Welfare Plan the account balances of such Murphy USA Employees for
such calendar year in the Murphy Oil DCSAP Plan, regardless of whether the
account balance is positive or negative.
 
Section 5.08 .  Application of Article 5 to the Murphy Oil Group.  Any reference
in this Article 5 to “Murphy USA” shall include a reference to the Murphy USA
Group when and to the extent Murphy USA has caused a member of the Murphy USA
Group to (a) become a party to a  vendor contract, group insurance contract, or
HMO letter agreement associated with a New Murphy USA Health and Welfare Plan,
(b) become a self-insured entity for the purposes of one or more New Murphy USA
Health and Welfare Plans, (c) assume all or a portion of the Liabilities or
administrative responsibilities for benefits which arose before the Distribution
Date under a Murphy Oil Health and Welfare Plan and which were expressly assumed
by Murphy USA pursuant to the terms of this Agreement, or (d) take any other
action, extend any coverage, assume any other Liability or fulfill any other
responsibility that Murphy USA would otherwise be required to take under the
terms of this Article 5, unless it is clear from the context that the particular
reference is not intended to include a member of the Murphy USA Group. In all
such instances in which a reference in this Article 5 to “Murphy USA” includes a
reference to a member of the Murphy USA Group, Murphy USA shall be responsible
to Murphy Oil for ensuring that the member of the Murphy USA Group complies with
the applicable terms of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 6
Indemnification
 
With respect to indemnification, the parties hereto agree as set forth in the
Distribution Agreement.
 
 
ARTICLE 7 
General Provisions
 
Section 7.01.  Notices.  Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:
 
If to Murphy Oil, to:
 
Murphy Oil Corporation
200 Peach Street
P.O. Box 7000
El Dorado, Arkansas  71731-7000
Attn:  Walter Compton
Facsimile:  (870) 864-6220


With a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attn:  William L. Taylor, Esq.
Facsimile:  (212) 701-5800


If to Murphy USA, to:
 
Murphy USA Inc.
200 Peach Street
P.O. Box 7300
El Dorado, Arkansas  71731-7300
Attn:  John A. Moore
Facsimile:  (870) 881-6893


or to such other addresses or telecopy numbers as may be specified by like
notice to the other party.  All such notices, requests and other communications
shall be deemed given, (a) when delivered in person or by courier or a courier
services, (b) if sent by facsimile transmission (receipt confirmed) on a
business day prior to 5 p.m. in the place of receipt, on the date of
transmission (or, if sent after 5 p.m. or on a day other than a business day, on
the following business day) or (c) if mailed by certified mail (return receipt
requested), on the date specified on the return receipt.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 7.02.  Amendments; No Waivers.  (a) Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Murphy Oil and Murphy USA, or in the
case of a waiver, by the party against whom the waiver is to be effective.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.   The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 7.03.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other parties hereto.
 
Section 7.04.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to the
conflicts of laws rules thereof.
 
Section 7.05.  Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.  Until and unless each
party has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).
 
Section 7.06.  Entire Agreement; No Change in Control or Severance
Event.  (a) This Agreement constitutes the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersedes all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter hereof and thereof.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by any party hereto or any member
of their Group with respect to the transactions contemplated by this
Agreement.  To the extent that the provisions of this Agreement are inconsistent
with the provisions of the Tax Matters Agreement, the provisions of the Tax
Matters Agreement shall prevail.
 
(b) Neither the Distribution nor the consummation of the transactions
contemplated herein or under the Distribution Agreement shall constitute a
change in control for purposes of, or trigger or otherwise give rise to any
severance obligations or entitlements under, any Murphy Oil or Murphy USA plan,
program, agreement or arrangement.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 7.07.  Dispute Resolution.  Any dispute hereunder or with respect to the
rights, duties and Liabilities of the parties hereto shall be resolved pursuant
to the applicable provisions, including Article 8, of the Distribution
Agreement.
 
Section 7.08.  No Third Party Beneficiaries.  Nothing contained in this
Agreement is intended to constitute an amendment to any plan or arrangement
governed by ERISA, or to confer upon any person or entity other than the parties
hereto and their respective successors and permitted assigns, any benefit, right
or remedies under or by reason of this Agreement.
 
Section 7.09.  Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
Section 7.10.  Severability.  If any one or more of the provisions contained in
this Agreement should be declared invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in this Agreement shall not in any way be affected or impaired thereby
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
a declaration, the parties shall modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner so
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.
 
Section 7.11.  Schedules.  Murphy Oil and Murphy USA shall cooperate and
mutually agree on each of the schedules to this Agreement.  Murphy Oil and
Murphy USA shall have the right to amend or supplement the information set forth
in any schedule hereto from time to time until two business days prior to the
Distribution Date.
 
Section 7.12.  Cooperation and Coordination.  The parties agree to share, and
furnish each other with, such information concerning employees and employee
benefit plans, and to take all such other action, as is necessary and
appropriate to effect the transactions contemplated hereby, and to coordinate,
in advance, the time, form and content of communications to current and former
employees of the parties relating to such transactions.
 
Section 7.13.  Withholdings.  (a) To the extent consistent with the terms of the
Tax Matters Agreement, the party that is responsible for making a payment
hereunder shall be responsible for making the appropriate withholdings, if any,
attributable to such payments.
 
(b) Murphy Oil and Murphy USA agree to comply with the Standard Procedure
described in Section 4 of Revenue Procedure 2004-53, 2004-2 C.B. 320 (the
“Standard Procedure”).  With respect to each Murphy USA Employee, Murphy Oil
shall, in accordance with Revenue Procedure 2004-53, assume all responsibility
for preparing and filing Form W-2, Wage and Tax Statements; Form W-3,
Transmittal of Income and Tax Statements; Form 941, Employer’s Quarterly Federal
Tax Returns; Form W-4, Employee's Withholding Allowance Certificates; and Form
W-5, Earned Income Credit
 
 
18

--------------------------------------------------------------------------------

 
 
Advance Payment Certificates (collectively, the “Employee Withholding
Documents”) with regard to wages paid during the period through the Close of the
Distribution Date.  Murphy USA shall assume all responsibility for preparing and
filing the Employee Withholding Documents with regard to wages paid to each
Murphy USA Employee after the Close of the Distribution Date.  Murphy USA and
Murphy Oil shall cooperate in good faith to the extent necessary to permit each
of them to comply with the Standard Procedure.
 
[Signature Page Follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
MURPHY OIL CORPORATION
          By:
/s/ Walter K. Compton
    Name:
Walter K. Compton
    Title:
Senior Vice President and General Counsel
 

 
 
MURPHY USA INC.
          By:
/s/ John A. Moore
    Name:
John A. Moore
    Title:
Senior Vice President, General Counsel and Secretary
 

 
 
 
[Signature Page to Employee Matters Agreement]
 
 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01(a)
 
Name
 
Brandon Lawrence
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01(b)
 
[None.]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.02
 
[None.]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.01(a)
 


Murphy Oil Health and Welfare Plans:
 
·  
Murphy Oil Basic Life and Accidental Death and Dismemberment Plan (excluding
retired life classes);

·  
Murphy Oil Supplemental Life Plan;

·  
Murphy Oil Occupational Life Plan;

·  
Murphy Oil Business Travel Policy;

·  
Murphy Oil Long Term Disability Plan;

·  
Murphy Oil HCSAP;

·  
Murphy Oil DCSAP;

·  
Murphy Oil Medical Plan;

·  
Murphy Oil Dental Plan;

·  
Murphy Oil Vision Plan;

·  
Murphy Oil Vacation Policy for Corporate Employees;

·  
Murphy Oil Service Awards Program;

·  
Murphy Oil Employee Assistance Policy;

·  
Murphy Oil Education Assistance Policy; and

·  
Murphy Oil Occupational and Non-Occupational Illness Policy.

 
 



--------------------------------------------------------------------------------